Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16921525 application filed 07/06/2020.
The preliminary amendment filed 09/15/2020 has been entered and fully considered.
Claims 21,22,23,26,27,28,29,30,31,32,33,34,35,37,38,39,40,41,43,51 are pending.  Claims 41,43,51 are withdrawn.  Claims 21,22,23,26,27,28,29,30,31,32,33,34,35,37,38,39,40 have been fully considered. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-23,26-35,37-40, drawn to a vent assembly, classified in B01D 63/00.
II. Claims 41,43,51, drawn to a method of making a vent assembly, classified in B01D 67/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process the product as claimed can be made by another and materially different process, such as a process without a media spacer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and/or
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Rakhi Nikhanj on 12-18-20 a provisional election was made without traverse to prosecute invention I, claims 21-23,26-35,37-40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 41,43,51 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a vent housing defining a mounting structure and an airflow pathway extending from the mounting structure to the environment external to the vent housing" in claim 21,
"the vent assembly defining a coalescing region within the airflow pathway between the mounting structure and the membrane" in claim 21,
"the vent assembly defining a spacing region between the coalescing region and the membrane" in claim 21,
"wherein the vent assembly defines a draining pathway from the coalescing region through the portion of the airflow pathway in the mounting structure" in claim 21,
"wherein the media spacer is configured to prevent contact between the coalescing region and the membrane and is configured to define a portion of the airflow pathway" in claim 37, 
"wherein the cap is configured to shield a flow face of the membrane from the environment" in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21,22,23,26,27,28,29,30,31,32,33,34,35,37,38,39,40,41,43,51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 21 has the phrase, “a vent housing defining a mounting structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
 “a mounting structure” is only a portion of the “vent housing”. So, the phrase "a vent housing defining a mounting structure" is unclear as to whether the claim language only requires the “mounting structure” portion of the "vent housing", or both the "vent housing" and the "mounting structure" portion.  

Claim 21 limitation “a vent housing defining a mounting structure and an airflow pathway extending from the mounting structure to the environment external to the vent housing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As best can be ascertained from the disclosure and claim, the general structure of "vent housing 110" contains other part(s), such as "circumferential ridge 122" (see instant specification pg 3 ln 5-30, instant fig 2) beyond merely the structure which functions as "an airflow pathway extending from the mounting structure to the environment external to the vent housing". So, the language is indefinite for using "vent housing" as a generic placeholder for an unidentified structure portion that functions as "an airflow pathway extending from the mounting structure to the environment external to the vent housing" and the general structure of "vent housing 110." In other words, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function; since, that corresponding structure is clearly not specifically the "vent 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 21 limitation “the vent assembly defining a coalescing region within the airflow pathway between the mounting structure and the membrane” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The general structure of "vent assembly" contains other part(s), such as "a membrane" beyond merely the structure which functions as “a coalescing region within the airflow pathway between the mounting structure and the membrane ". So, the language is indefinite for using "vent assembly” as a generic placeholder for an unidentified structure portion that functions as “a coalescing region within the airflow pathway between the mounting structure and the membrane" and the general structure of "vent assembly." In other words, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function; since, that corresponding structure is clearly not specifically the "vent assembly", compounded by unclear antecedent basis in the use of at least two different states occupied by the single term “vent assembly”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 21 limitation “the vent assembly defining a spacing region between the coalescing region and the membrane” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The general structure of "vent assembly" contains other part(s), such as "a membrane" beyond merely the structure which functions as “a spacing region between the coalescing region and the membrane ". So, the language is indefinite for using "vent assembly” as a generic placeholder for an unidentified structure portion that functions as "a spacing region between the coalescing region and the membrane" and the general structure of "vent assembly." In other words, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function; since, that corresponding structure is clearly not specifically the "vent assembly", compounded by unclear antecedent basis in the use of at least two different states occupied by the single term “vent assembly”.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The general structure of "vent assembly" contains other part(s), such as "a membrane" beyond merely the structure which functions as “a draining pathway from the coalescing region through the portion of the airflow pathway in the mounting structure". So, the language is indefinite for using "vent assembly” as a generic placeholder for an unidentified structure portion that functions as "a draining pathway from the coalescing region through the portion of the airflow pathway in the mounting structure" and the general structure of "vent assembly." In other words, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function; since, that corresponding structure is clearly not specifically the "vent assembly", compounded by unclear antecedent basis in the use of at least two different states occupied by the single term “vent assembly”.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim(s) 21 has the phrase, “the portion of the airflow pathway in the mounting structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
 it is unclear if the phrase refers to a previous element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element

Claim(s) 21 has the phrase, “the portion of the airflow pathway in the mounting structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase, “the portion of the airflow pathway in the mounting structure,” is inconsistent with “an airflow pathway extending from the mounting structure” which is different; without sufficiently resolving the inconsistency, so that the metes and bounds of the claims are sufficiently setforth.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 33, 34, 37, 38, 39, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007043462 (herein known as MANFRED).

With regard to claim 21, MANFRED teaches a vent assembly comprising:, especially at fig 2, abstract; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
10 a structural equivalent to a vent housing defining a mounting structure; and path including e is a structural equivalent an airflow pathway extending from the mounting structure to the environment external to the vent housing, especially at fig 2, para 36,40,43
a membrane 3 coupled to the vent housing and disposed across the airflow pathway, especially at fig 2, para 36,40,43
region within 1 a structural equivalent of the vent assembly defining a coalescing region within the airflow pathway between the mounting structure and the membrane, especially at fig 2, para 34,35,40,43
the vent assembly portion 13 is a structural equivalent of defining a spacing region between the coalescing region and the membrane, especially at fig 2, para 36


With regard to claim 22, MANFRED teaches 
wherein the coalescing region comprises coalescing filter media 1, especially at fig 2 abstract, para 34, 35

With regard to claim 33, MANFRED teaches 
wherein the coalescing region comprises glass fibers, especially at fig 2 para 35

With regard to claim 34, MANFRED teaches 
wherein the glass fibers are microfibers, especially at fig 2 para 35

With regard to claim 37, MANFRED teaches 
a media spacer 2 between the coalescing filter media and the membrane, especially at fig 2 para 35,36
wherein the media spacer is taken as structural equivalent of preventing by physical presence between contact between the coalescing filter media and the membrane and configured to define a portion of the third airflow pathway by physical presence, especially at fig 2 para 35,36

With regard to claim 38, MANFRED teaches 


With regard to claim 39, MANFRED teaches 
wherein the housing defines perimeter openings 9 such that the airflow pathway extends from the membrane to the external environment through the perimeter openings, especially at fig 2 para 28

With regard to claim 40, MANFRED teaches 
a cap 11 coupled to the housing, especially at fig 2 para 35
wherein the cap is structural equivalent of shielding (via its presence between) a flow face of the membrane from the environment, especially at fig 2 para 35

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29,31,35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE 102007043462 (herein known as MANFRED).

With regard to claim 29, MANFRED teaches
the coalescing filter media comprises fibers, which are taken as have the two components of diameter and length, especially at fig 2 abstract, para 23,34, 35; within the scope of the property claim language "wherein the coalescing filter media comprises bi-component fibers" which includes non-specific bi-component (i.e. two components) (See MPEP 2112.01 Parts I-II) 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to the coalescing filter media comprises fibers of MANFRED is within the scope of the property "wherein the coalescing filter media comprises bi-component fibers" includes non-specific bi-component (i.e. two components) of MANFRED since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01 Parts I-II)

With regard to claim 31, MANFRED teaches
 wherein the coalescing region lacks a binder material, especially at lacks disclosure of binder 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to omit of MANFRED with wherein the coalescing region lacks a binder material of MANFRED, since it has been held that an omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 PART II-A)

With regard to claim 35, MANFRED teaches
the coalescing filter media, which is taken as filtering particles, especially at fig 2 abstract, para 34, 35; within the scope of the property claim language "wherein the coalescing filter media has an overall particle filtration efficiency of at least 95%" which includes the conditions of non-specific particles being filtered under non-specific circumstances, including ideal conditions (such as conditions specifically selected to cause the filter to have the property) (See MPEP 2112.01 Parts I-II) 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to the coalescing filter media of MANFRED with is within the scope of the property "wherein the coalescing filter media has an overall particle filtration efficiency of at least 95%" which includes the conditions of non-specific particles being filtered under non-specific circumstances, including ideal conditions (such as conditions specifically selected to cause the filter to have the property) of MANFRED since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01 Parts I-II)


Claim(s) 23, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007043462 (herein known as MANFRED).

With regard to claim 23, MANFRED teaches

MANFRED of does not specifically teach wherein the coalescing filter media comprises a plurality of layers synthetic filter media 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate layer of MANFRED with wherein the coalescing filter media comprises a layer of "glass microfiber" (taken as a synthetic) filter media of MANFRED for the benefit of additional filtration as determined as needed; also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)

With regard to claim 26 and MANFRED,
 considering that the vectors of the plurality of the central axes are not claimed; the duplication of layers is within the claimed range

With regard to claim 27, MANFRED teaches
 wherein each layer of synthetic filter media is substantially unbonded to adjacent layers of synthetic filter media, especially at (lack of disclosure of each layer of synthetic filter media bonded to adjacent layers of synthetic filter media), 
in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to omit of MANFRED with wherein each layer of synthetic filter media is substantially unbonded to adjacent layers of synthetic filter media of MANFRED, since it has been held that an omission of an element and its 

With regard to claim 28, MANFRED teaches
 wherein the coalescing filter media comprises a layer of "glass microfiber" (taken as a synthetic) filter media, especially at fig 2 abstract, para 34, 35 
MANFRED of does not specifically teach wherein the coalescing region further comprises a secondary layer of synthetic, coalescing filter media 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate layer within the claimed range of MANFRED with wherein the coalescing filter media comprises a layer of "glass microfiber" (taken as a synthetic) filter media of MANFRED for the benefit of additional filtration as determined as needed; also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)
MANFRED teaches the coalescing filter media, which is taken as filtering particles, especially at fig 2 abstract, para 34, 35; which is within the scope of the property claim language "wherein the secondary layer of coalescing filter media has a particle filtration efficiency of at least 48%" which includes the conditions of non-specific particles being filtered under non-specific circumstances, including ideal conditions (such as conditions specifically selected to cause the filter to have the property) (See MPEP 2112.01 Parts 
in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to the (second) coalescing filter media of MANFRED with is within the scope of the property "wherein the secondary layer of coalescing filter media has a particle filtration efficiency of at least 48%" includes the conditions of non-specific particles being filtered under non-specific circumstances, including ideal conditions (such as conditions specifically selected to cause the filter to have the property) of MANFRED since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01 Parts I-II)


Claim(s) 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007043462 (herein known as MANFRED) in view of 8152884 (herein known as ROGERS).

With regard to claim 30, MANFRED does not specifically teach wherein the coalescing region comprises polyester. 
But, ROGERS teaches that polyester fibers is an equivalent material to glass fibers known in the art, especially at title, para 26, claim 10.  Therefore, because these two materials were art-recognized equivalents at 

With regard to claim 32, MANFRED does not specifically teach wherein the coalescing region is oleophobic. 
But, ROGERS teaches oleophobic fibers, especially at c32ln52-60 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine MANFRED with oleophobic fibers of ROGERS for the benefit of mechanical stability, as taught by ROGERS especially at c32ln52-60


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776